Subsequent to the commencement of this action, the parties entered into a separation agreement fixing the amounts to be paid by the husband for the expenses of his wife and daughter. The judgment thereafter entered approved the agreement and directed the parties to adhere to its terms. The wife now seeks to modify the judgment by increasing the amounts to be paid on the ground of a change of circumstances. There is no showing of a change in circumstances of the parties nor that the agreement fixing the amounts to be paid was the result of fraud and misrepresentation on the part of the husband. In the absence of such a showing, the motion to modify must necessarily be denied, and á motion to vacate would likewise have to be denied. Accordingly, the order appealed from is unanimously reversed, and the motion denied, in toto, with leave to move to vacate the judgment or make a new motion on the ground of *822change in circumstances with respect to the wife or child on proper papers. Settle order on notice. Concur — Breitel, J. P., Botein, Cox and Frank, JJ. [See post, p. 950.]